Citation Nr: 0026317	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private transportation services incurred in 
February 1996.

(The issues of entitlement to service connection for a low 
back disorder, for residuals of a head injury, for a mental 
disorder, including as secondary to a head injury, for 
tinnitus, and for alcohol abuse, are the subjects of a 
separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to December 1982.  
This appeal arises from an April 1996 decision by the 
Department of Veterans Affairs (VA) Medical Center in Salt 
lake city, Utah, which denied entitlement to reimbursement or 
payment of $462.14, the cost of private ambulance service 
from the veteran's home to the VA Medical Center (VAMC), 
incurred in February 1996.  This claim returns to the Board 
following remand in June 1998.  During the pendency of this 
appeal, jurisdiction of the claims file has been transferred 
to the Lincoln, Nebraska RO.

In his March 1999 substantive appeal, the veteran requested a 
hearing before the Board.  In May 2000, the veteran was 
notified that a Travel Board hearing in Salt Lake City could 
be scheduled in June 2000.  The veteran advised the RO that 
he had moved to Nebraska.  The veteran was then asked if he 
wished to be scheduled for a Travel Board hearing in 
Nebraska.  He contacted the Nebraska RO by telephone in June 
2000 to withdraw his request for a Board hearing, and he 
requested that the claim file be forwarded so that the Board 
could proceed with appellate review.  Thus, the veteran's 
hearing request is withdrawn.  38 C.F.R. § 20.702(e) (1999).  


REMAND

In June 1998, the Board remanded the claim on appeal to 
afford the veteran an opportunity to establish the amount of 
family income for the 1996, the year in which the application 
for reimbursement of the unauthorized transportation expenses 
was made.  The RO, in a December 1998 supplemental statement 
of the case, indicated that the veteran had submitted 
information establishing that the household income for 1996 
was $22,020.41 in wages, not including $2,703.16 in 
unemployment compensation.  However, the financial worksheet 
(Form 10-10F) reflecting this information is not associated 
with the file before the Board.  (The financial worksheets 
which appear to reflect household income in 1997 and in 1998 
are of record.)  The Board is unable to complete review on 
appeal without this evidence, as discussed in the previous 
remand.  Stegal v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should afford the opportunity 
to submit additional relevant evidence as 
to household income in 1996, and should 
advise the veteran as to what evidence 
might be relevant to establish household 
income, including evidence as to medical 
expenses, records of bankruptcy declared 
in 1997, to the extent that these bear on 
household income in 1996, or the like, 
including income tax returns for 1996.  

2.  The RO should associate with the file 
the financial information the veteran has 
submitted which establishes household 
income for 1996.  

3.  The RO should ensure that all 
information necessary for appellate 
review, including for evaluation under 
38 C.F.R. § 17.143 of the veteran's 
ability to defray expenses, is associated 
with the claims file.  The RO should 
reevaluate the issue on appeal in light 
of any additional evidence obtained 
pursuant to the requested development.

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).


 


- 4 -


